  Case: 1:18-cv-01049 Document #: 143 Filed: 10/28/19 Page 1 of 5 PageID #:29222




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
   ____________________________________________
   LAROD STYLES, et al.                         )
                                                )
       Plaintiffs,                              )  Case Nos. 18 C 1049;
                                                )  18 C 1053; 18 C 1062;
              v.                                )  and 18 C 1068
                                                )
   CITY OF CHICAGO, et al.                      )  Hon. Martha M. Pacold
                                                )
      Defendants.                               )
   ____________________________________________ )


                         PLAINTIFFS’ JOINT MOTION FOR
                   AN EXTENSION OF TIME TO AMEND PLEADINGS

       Plaintiffs Larod Styles, LaShawn Ezell, Charles Johnson, and Troshawn McCoy, by their

respective attorneys, respectfully request an extension of 90 days to amend their pleadings, up to

and including January 27, 2020, stating as follows:

       1.      On June 13, 2018, the Court granted Defendants’ motion for an extension of time

and extended the MIDPP deadline to August 31, 2018. Doc. 53. Pursuant to the Court’s revised

discovery schedule, Plaintiffs’ deadline to amend their pleadings was November 29, 2018. See

Doc 39.

       2.      On November 29, 2018, Plaintiffs requested a 90-day extension to amend

pleadings. Doc. 100. The Court granted Plaintiffs’ motion and set the deadline to amend

pleadings for February 27, 2019. Doc. 102.

       3.      On February 22, 2019, Plaintiffs requested a 60-day extension to amend

pleadings. Doc. 105. The Court granted Plaintiffs’ motion and set the deadline to amend

pleadings for April 29, 2019. Doc. 107.
  Case: 1:18-cv-01049 Document #: 143 Filed: 10/28/19 Page 2 of 5 PageID #:29222




       4.      On April 29, 2019, Plaintiffs requested a 90-day extension to amend pleadings.

Doc. 110. The Court granted Plaintiffs’ motion and set the deadline to amend pleadings for July

29, 2019. Doc. 112.

       5.      July 29, 2019, Plaintiffs requested a 90-day extension to amend pleadings. Doc.

126. The Court granted Plaintiffs’ motion, and the deadline to amend pleadings is now October

28, 2019. Doc. 128.

       6.      For the following reasons, Plaintiffs respectfully request that this Court extend the

deadline to amend pleadings by 90 days.

       7.      From January through July 2019, the parties were engaged in document

discovery.

       8.      The parties have worked cooperatively to schedule depositions for both parties

and third-party witnesses. Depositions began only recently, and several depositions initially

scheduled for September and October had to be rescheduled for a later date and remain pending.

Plaintiffs have not yet taken the Defendant officers’ depositions.

       9.      Plaintiffs are unable to determine whether it will be necessary to amend their

pleadings until depositions of the Defendant officers have been able to proceed. Accordingly,

Plaintiffs respectfully request an extension to January 27, 2020, to permit them to depose the

Defendant officers and amend their pleadings.

       10.     Plaintiffs’ counsel contacted counsel for the Defendants to request their position,

but Defendants’ counsel has not responded as of the time of this filing.

       11.     This motion is brought in good faith and not for the purpose of delay. No party

will suffer prejudice if this motion is granted.

       WHEREFORE, Plaintiffs Larod Styles, LaShawn Ezell, Charles Johnson, and Troshawn




                                                   2
  Case: 1:18-cv-01049 Document #: 143 Filed: 10/28/19 Page 3 of 5 PageID #:29222




McCoy respectfully request that the Court grant their request for a 90-day extension of time to

amend pleadings, up to and including January 27, 2020.



                                     Respectfully submitted,


                                                             /s/ Jill M. Hutchison
                                                             One of Plaintiffs’ Attorneys

                                                    Terence H. Campbell
                                                    Jill M. Hutchison
                                                    COTSIRILOS, TIGHE, STREICKER,
                                                       POULOS & CAMPBELL
                                                    33 N. Dearborn, Suite 600
                                                    Chicago, IL 60602
                                                    (312) 263-0345

                                                    /s/ Katie Roche .
                                                    One of Plaintiffs Ezell’s and Johnson’s
                                                    Attorneys
                                                    Jon Loevy
                                                    Tara Thompson
                                                    Katie Roche
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen St., 3rd Floor
                                                    Chicago, Illinois 60607
                                                    (312) 243-5900

                                                    /s/ Locke E. Bowman       .
                                                    Counsel for Plaintiff Johnson
                                                    Locke E. Bowman
                                                    Alexa Van Brunt
                                                    RODERICK AND SOLANGE
                                                    MACARTHUR JUSTICE CENTER
                                                    Northwestern University School of Law
                                                    375 East Chicago Avenue
                                                    Chicago, Illinois 60611
                                                    (312) 503-0844

                                                    /s/ Jon Erickson       .
                                                    Counsel for Plaintiff McCoy
                                                    Jon Erickson
                                                    Michael Oppenheimer
                                                    Ronak Maisuria


                                                3
Case: 1:18-cv-01049 Document #: 143 Filed: 10/28/19 Page 4 of 5 PageID #:29222




                                          Erickson & Oppenheimer, Ltd.
                                          118 S. Clinton, Ste. 200
                                          Chicago, Illinois 60661
                                          (312) 327-3370




                                      4
  Case: 1:18-cv-01049 Document #: 143 Filed: 10/28/19 Page 5 of 5 PageID #:29222




                                 CERTIFICATE OF SERVICE

        I, Jill M. Hutchison, an attorney, certify that on October 28, 2019, I caused the foregoing
Plaintiffs’ Joint Motion for an Extension of Time to Amend Pleadings to be filed using the
Court’s CM/ECF electronic filing system and thus effected service on all counsel of record.




                                                              /s/ Jill M. Hutchison
                                                              One of Plaintiffs’ Attorneys




                                                 5
